                                        UNITED STATES DISTRICT COURT
                                                    for the
                                     EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Lawrence Andrew Blackmon                                                      Docket No. 5:08-CR-200-1D

                                       Petition for Action on Supervised Release

COMES NOW Taylor R. O'Neil, U.S. Probation Officer of the court, presenting a petition for modification of the·
Judgment and Commitment Order of Lawrence Andrew Blackmon, who, upon an earlier plea of guilty to Possession
With Intent to Distribute More Than 50 Grams of Cocaine Base (Crack); 21 U.S.C. § 841(a)(l), was sentenced by
the Honorable James C. Dever III, U.S. District Judge, on June 10, 2009, to the custody of the Bureau of Prisons for
a term of 198 months. It was further ordered that upon release from imprisonment the defendant be placed on
supervised release for a period of 60 months. On March 27, 2020, the defendant was granted a sentence reduction
pursuant to 18 U.S.C. § 3582(c)(l)(B) and the previously imposed sentence of imprisonment was reduced to 142
months followed by a term of supervised release of 48 months.

Lawrence Andrew Blackmon was released from custody on April 3, 2020, at which time the term of supervised
release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

The defendant has maintained full compliance since his release from custody. As a component of the U.S. Probation
Office's Early Termination Policy, the defendant has agreed to participate in a cognitive behavioral treatment
program in order to assist with continued positive thinking patterns. The defendant understands that while he is
agreeing to participate in the program, the matter of early termination is based on the court's discretion. The defendant
signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall participate in a cognitive behavioral program as directed by the probation office.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                                      I declare under penalty of perjury that the foregoing is
                                                            true and correct.


Isl Maurice J. Foy                                          Isl Taylor R. O'Neil
Maurie~ J. Foy                                              Taylor R. O'Neil
Supervising U.S. Probation Officer                          U.S. Probation Officer
                                                            310 New Bern Avenue, Room 610
                                                            Raleigh, NC 27601-1441
                                                            Phone:919-861-8698
                                                            Executed On: June 23, 2021



                                              ORDER OF THE COURT

Considered and ordered this         2.4-   dayof    :fueJcz.               , 2021, and ordered filed and made a part
of the records in the above case.


Jams C. Dever III
U.S. District Judge
